Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This communication is in response to the Request for Continued Examination (RCE) filed on October 22, 2021.					                        
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 C.F.R. § 1.114. 
Applicant’s submission has been considered and has been entered.  
Status of Claims
Claims 1-3, 9-10, 16, 19, 26, 30, 32, 37-40, 43, 45, 48, 52, 56, 63 and 84 are currently pending in the application. 
Receipt is acknowledged of Applicant’s response / amendment filed on October 22, 2021 and that has been entered. 
Applicant’s response and arguments have been fully considered and found persuasive with respect to the rejection of claims 1-3, 9-10, 16, 19, 26, 30, 32, 37-40, 43 and 45  under the judicially created doctrine of obviousness-type double patenting over claims 37-49 of co-pending application No. 16/450,772 and the rejection is hereby withdrawn and hence, all currently pending claims 1-3, 9-10, 16, 19, 26, 30, 32, 37-40, 43, 45, 48, 52, 56, 63 and 84 have been examined and found allowable over the prior art of record.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626